Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated January 24, 2022. The following action is taken:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al (8467141).
The reference in figs 2A, 4 and 6 shows an apparatus or method for digital magnetoresistive asymmetry (MRA) compensation circuit configured to: receive, from an analog-to-digital converter (ADC) (elements 210 and 218), a digital sample sequence corresponding to an analog signal; perform digital MRA compensation on the digital sample sequence; and output an MRA-compensated sample sequence see element 265, 455 or 655 and column 2 lines 1-15.
Claim Objections
Claims 2-8, 10-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art show or teaches the use of a digital backend producing a bit sequence of the analog signal based on the MRA compensation, an analog front end adjusting the range of the original analog signal, and the use of a continuous time front end as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 8904070 FIG 3  showing the use of an MRA processing an analog signal from a disk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/             Primary Examiner, Art Unit 2688                                                                                                                                                                                           .